Continuation Sheet
Continuation of box 12: 
Applicant highlights the following statement in the response to applicant’s arguments in the Final Rejection: 
It is noted that while the claimed method is drawn to a method of preparing transfusion products, the method does not recite a step of using the transfusion products for clinically purposes.

Applicant then cites to a PTAB decision in another application wherein PTAB concluded “transfusion product" should not be interpreted to mean “any sample which is capable of being administered to a subject regardless of the outcome of said administration”. Applicant concludes that the interpretation in the Final Rejection is incorrect. However, the rejection did not interpret “transfusion product" to mean “any sample which is capable of being administered to a subject regardless of the outcome of said administration” as the applicant asserts. The examiner merely highlighted that there is not a step of using the transfusion products for clinically purposes. It should also be noted that the instant claims are not identical to the claims in the PTAB reviewed application. Importantly, the rejections in the instant application and the PTAB reviewed application are also not the same. The primary reference in the instant rejection is not a reference cited by the PTAB reviewed application, nor is the primary reference in the PTAB reviewed application cited in the instant rejection. As stated in the Final Rejection, the primary reference Luce is concerned with preparing blood product and specifically states considerations, such as ABO matching, that should be done to match prepared blood to recipients. Furthermore, Hess specifically states in the abstract “[a]dditive solutions and processes in accordance with the present invention allow the viable storage of human RBCs for an extended period of time in a solution which is directly infusible in humans.” Therefore Hess is specifically concerned with making blood products that can be “directly infusible in humans”, and therefore Hess’ blood products read on transfusion products. Therefore this argument is not persuasive. 

Applicant again provides their opinion that those of skill in the art would not be motivated to pool blood products. Applicant points out that platelets have been pooled for 60 years, citing to the attached Freireich reference, and applicant provides their opinion that to date no one has pooled whole blood. However, as both the Hess and Cardoso references both teach pooling blood products, this argument is not persuasive. 
 Applicant alleges that none of the other secondary references remedy the deficiencies alleged above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653